ROUGH
                   Case 4:16-cv-00316-DVB Document 116-2 Filed 11/02/18 Page 1 of 10                                  Earl T. Swift
DRAFT                                                                                                              October 30, 2018
                                                                                                                           Page 4
         IN THE SIXTH JUDICIAL DISTRICT COURT IN AND FOR
                                                             1                 APPEARANCES (Continued):
                     BANNOCK COUNTY, STATE OF IDAHO
                                                             2       For the Defendant Intermountain Real Estate & Don Zebe:
                                                             3             ANDERSON, JULIAN & HULL, LLP
      YELLOWSTONE POKY, LLC, an Idaho          )             4             BY MR. MARK D. SEBASTIAN
      Limited Liability Company,               ) Case No.    5             CW Moore Plaza
               Plaintiff,                ) CV-2017-5013-OC   6             250 S. Fifth Street, Suite 700
                        vs.                    )             7             Boise, Idaho 83702
      INTERMOUNTAIN REAL ESTATE IDAHO, )                     8             msebastian@ajhlaw.com
     LLC d/b/a Coldwell Banker          ) REPORTER'S ROUGH   9       ALSO PRESENT: Barbara Wischerath
     Commercial Advisors, a Delaware      ) DRAFT UNEDITED  10                Roger Featherston
     Limited Liability Company; DON   ) REALTIME TRANSCRIPT 11
      ZEBE, an Individual; John Does 1 )                    12
      through 5,                               )            13
                 Defendants.                   )            14
                                                            15
      _________________________________ )
                                                            16
                                                            17
                                                            18
                          DEPOSITION OF EARL T. SWIFT
                                                            19
                                October 30, 2018            20
                                                            21
      REPORTED BY:                                          22
      COLLEEN P. DOHERTY, CSR 345                           23
      Notary Public                                         24
                                                            25


                                                         Page 3                                                            Page 5
 1              THE DEPOSITION OF EARL T. SWIFT was taken on  1                                         I N D E X
 2   behalf of the Plaintiff, at the offices of Hawley        2           TESTIMONY OF EARL T. SWIFT                         PAGE
 3   Troxell Ennis & Hawley LLP, located at 412 West Center   3           Examination by Mr. Atkin                               #
 4   Street, Pocatello, Idaho, commencing at 9:00 a.m., on    4           Examination by [!ATTORNEY SORT2]                       #
 5   October 30, 2018, before Colleen P. Doherty, Certified   5
 6   Shorthand Reporter and Notary Public within and for the  6
 7   State of Idaho, in the above-entitled matter. 7
 8                                APPEARANCES:                8                                      E X H I B I T S
 9   For the Plaintiff:                                       9           DESCRIPTION                                        PAGE
10               ATKIN LAW OFFICES, P.C.                     10           Exh 1 - Copy of RE-23 Commercial/Investment            #
11               BY MR. BLAKE S. ATKIN                       11            Real Estate Purchase and Sale Agreement, 24
12               7579 North Westside Highway                 12             pages
13               Clifton, Idaho 83228                        13           Exh 2 - Copy of Exhibit A, Colored Map                 #
14               blake@atkinlawoffices.net                   14            Exh 3 - Copy of Exhibit A, Colored Map               #
15   For the Defendant Earl Swift:                           15           Exh 4 - Copy of Letter to Earl Swift from              #
16               HAWLEY TROXELL ENNIS & HAWLEY LLP           16             Roger Featherston, 9/21/2017
17               BY MR. HOWARD D. BURNETT                    17           Exh 5 - Copy of Declaration of Earl T. Swift           #
18               412 West Center Street                      18           Exh 6 - Copy of Coldwell Banker Exclusive             #
19               Pocatello, Idaho 83204                      19             Sales Listing Agreement, November 4, 2015
20               hburnett@hawleytroxell.com                  20           Exh 7 - Copy of Corporation Warranty Deed of          #
21                                                           21             First Pocatello Associates, L.P.
22                                                           22
23                                                           23
24                                                           24
25                                                           25


Min-U-Script®                                    M & M Court Reporting Service                                       (1) Pages 3 - 5
                                       (208)345-9611(ph) (800)234-9611 (208)-345-8800(fax)
ROUGH
                  Case 4:16-cv-00316-DVB Document 116-2 Filed 11/02/18 Page 2 of 10                                 Earl T. Swift
DRAFT                                                                                                            October 30, 2018
                                                        Page 10                                                          Page 12

 1      Q. And when was that?                                      1      Q. Okay.
 2      A. 1953.                                                   2      A. But nothing like this.
 3      Q. After graduating from high school, what did             3      Q. All right. How many times have you bought
 4   you do?                                                       4   real estate?
 5      A. Needed a job, and went into construction.               5      A. I don't know. Probably at least 50.
 6      Q. And what kind of construction did you get               6      Q. So you've got extensive experience in
 7   involved in?                                                  7   purchasing real estate?
 8      A. Initially residential, and then expanded into           8      A. Uh-huh.
 9   all different types of construction.                          9      Q. How often have you sold real estate?
10      Q. Did you run your own company, or did you work          10      A. I don't know. Probably half that time I
11   for someone?                                                 11   divested myself of it.
12      A. I incorporated when I was about 24, I guess.           12      Q. So you've had extensive experience in both
13      Q. Okay. What was the name of that corporation?           13   purchasing and selling real estate?
14      A. Galaxy Homes, Incorporated, G-a-l-a-x-y.               14      A. That's right.
15      Q. And where is that corporation located?                 15      Q. Is that fair to say?
16      A. New Jersey.                                            16      A. But not in the state of Idaho.
17      Q. Is it still in construction today?                     17      Q. Okay. We'll get to that in a minute. Where
18      A. Yes, we don't do any construction anymore. We          18   have most of your real estate purchases been?
19   just take care of our own real estate.                       19      A. New Jersey.
20      Q. Is it still named Galaxy Homes, Incorporated?          20      Q. So you've purchased and sold real estate in
21      A. Yes, still have employees that do maintenance          21   New Jersey. You've purchased at least one piece of
22   work.                                                        22   property in Idaho?
23      Q. You said you went from residential                     23      A. Yes.
24   construction to commercial construction. When was that?      24      Q. Right?
25      A. Oh, boy. I guess when I was 59.                        25      A. Yes.

                                                        Page 11                                                          Page 13

 1      Q. Okay.                                                   1      Q. Any others, besides this one, that you've
 2      A. I did restaurants. I've done restaurants,               2   purchased in Idaho?
 3   churches, fire houses, first aid buildings. I always          3      A. No.
 4   put a limit on the amount of the contract that I could        4      Q. Okay.
 5   handle.                                                       5      A. Yes. Yes.
 6      Q. When you say, you put a limit on the amount of          6      Q. Okay. What was that?
 7   the contract you could handle. Did you take in                7      A. It was a residence.
 8   partners, or what do you mean by that?                        8      Q. And we'll talk about that, because I think the
 9      A. No, I just felt that I could do a million               9   residence is referred to in one of the contracts.
10   dollars and handle it all by myself.                         10      A. That's right.
11      Q. Okay.                                                  11      Q. But we'll talk about it. So other than this
12      A. And back it, and not be in trouble.                    12   property and your residence, have you ever bought any
13      Q. So you limited on what projects you took on is         13   other property in Idaho?
14   what you are saying?                                         14      A. No.
15      A. That's right.                                          15      Q. Do you know what a limited partnership is?
16      Q. And have there been other corporations or              16      A. In what context?
17   entities that you have set up to do that work?               17      Q. Well, for instance, First Pocatello
18      A. No.                                                    18   Associates, the owner of this property that we're
19      Q. Have you been involved in other real estate            19   talking about, says that it's an LP, or a limited
20   contracts, other than the one that's at issue in this        20   partnership. Were you aware of that?
21   case?                                                        21      A. Yes.
22      A. Other real estate contracts?                           22      Q. And do you know what kind of entity that is?
23      Q. Yes.                                                   23   What's your understanding of what a limited partnership
24      A. Oh, I've bought and sold commercial buildings,         24   is?
25   residential buildings, and so forth.                         25      A. To tell you the truth, I don't remember at

Min-U-Script®                                    M & M Court Reporting Service                                    (3) Pages 10 - 13
                                       (208)345-9611(ph) (800)234-9611 (208)-345-8800(fax)
ROUGH
                  Case 4:16-cv-00316-DVB Document 116-2 Filed 11/02/18 Page 3 of 10                                   Earl T. Swift
DRAFT                                                                                                              October 30, 2018
                                                        Page 14                                                           Page 16

 1   this point.                                                   1      A. Yes, sir.
 2      Q. Okay. Fair enough. Let me ask you this. My              2          MR. BURNETT: For the record, I'm going to
 3   understanding, and I might have it wrong, but my              3   object to the form of the question. When you say,
 4   understanding is that a limited partnership typically         4   "you," if you are referring to Mr. Swift, individually,
 5   will have limited partners, less the name. And it also        5   that would not be correct.
 6   has what's called a general partner. Do you understand        6      Q. (BY MR. ATKIN) And that's a good
 7   that?                                                         7   clarification. I sometimes get a little bit sloppy in
 8      A. Yes, I'm the general partner.                           8   the way I ask the questions. So when I say you in this
 9      Q. Okay. And that was going to be my next                  9   context, talking about this contract, I'm talking about
10   question. So you, personally, Earl Swift, is the             10   your company, First Pocatello Associates. I appreciate
11   general partner of First Pocatello Associates?               11   that clarification.
12      A. Yes, sir.                                              12          Describe for me what Gateway West entails?
13      Q. And do you know when First Pocatello                   13   How many buildings, for instance, are included in
14   Associates organized?                                        14   Gateway West?
15      A. It was after I had purchased this property, I          15      A. I believe, approximately, 24.
16   believe.                                                     16      Q. And each of those buildings is numbered?
17      Q. When did you purchase this property?                   17      A. Yes.
18      A. I believe the closing was the end of '89,              18      Q. Are they numbered consecutively; 1 through 24?
19   beginning of '90.                                            19      A. No.
20      Q. And who did you purchase it from?                      20      Q. But there are approximately 24 buildings?
21      A. Air Products and Chemicals in Allentown,               21      A. Yes.
22   Pennsylvania, which was part of Raytheon, United             22      Q. How many acres of ground?
23   Engineers.                                                   23      A. 150 acres, I understand, by the tax bills.
24      Q. Okay.                                                  24      Q. And is this Gateway West project that you were
25      A. But all the work -- everything went through            25   selling to Roger Featherston, is it the whole property

                                                        Page 15                                                           Page 17

 1   Air Products and Chemicals, I believe, with the               1   that you bought in the '89 and '90 time period?
 2   attorneys.                                                    2      A. Yes.
 3      Q. And did you have someone set up this limited            3      Q. And you or your company have owned it and
 4   partnership for you?                                          4   operated it through 1989 through present; you are still
 5      A. Oh, I'm sure I did.                                     5   operating it?
 6      Q. Do you know who that was?                               6      A. Until now.
 7      A. That might -- again, that's a New Jersey                7      Q. Now, tell me a little bit more about FPA, or
 8   corporation, I believe. So it would have to be Cole and       8   First Pocatello Associates. Does it have limited
 9   Danses, that firm. They are all dead.                         9   partners?
10      Q. Okay. Let's talk about the property. I've              10      A. Yes.
11   heard it referred to as Gateway. How would you describe      11      Q. Who are the limited partners?
12   the property that we are talking about?                      12      A. New Jersey. Where are they, did you say?
13          MR. BURNETT: By its name?                             13      Q. No. Who are they?
14          THE WITNESS: A dba, Gateway West.                     14      A. My children.
15      Q. (BY MR. ATKIN) Gateway West, is it GWIC, is            15      Q. Okay. How many children do you have?
16   that how it's referred to sometimes, Gateway West            16      A. Four.
17   Industrial?                                                  17      Q. And each one of them owns a limited
18      A. I've never referred to it that. I always               18   partnership interest in First Pocatello Associates?
19   called it what it is.                                        19      A. Yes.
20      Q. Gateway West?                                          20      Q. What are their names?
21      A. Yes, sir.                                              21      A. Let's start with the oldest; Tom, Barbara,
22      Q. And again, we're talking about the property            22   Mark, Cindy.
23   that you had entered into a contract with Roger              23      Q. You've mentioned that you are the general
24   Featherston to sell to him. And you would refer to it        24   partner of First Pocatello Associates?
25   as the Gateway West property?                                25      A. Yes, sir.

Min-U-Script®                                    M & M Court Reporting Service                                     (4) Pages 14 - 17
                                       (208)345-9611(ph) (800)234-9611 (208)-345-8800(fax)
ROUGH
                  Case 4:16-cv-00316-DVB Document 116-2 Filed 11/02/18 Page 4 of 10                                   Earl T. Swift
DRAFT                                                                                                              October 30, 2018
                                                        Page 18                                                           Page 20

 1      Q. Are you the only general partner, or are there          1      Q. And I heard -- I don't even know where I heard
 2   other general partners?                                       2   it. Well, you mentioned that you had a stroke recently.
 3      A. I'm the only one.                                       3      A. Yes.
 4      Q. Your daughter, Barbara, participates with you           4      Q. Was that recently?
 5   in the operation of First Pocatello Associates; is that       5      A. July.
 6   correct?                                                      6      Q. Okay. That's recent. But you are recovering
 7      A. Yes, sir.                                               7   well from that?
 8      Q. What is her position?                                   8      A. I have certain limitations, but basically I'm
 9      A. Chief operating officer, I guess.                       9   recovered.
10      Q. Okay. She's your daughter, and she does what           10      Q. Those limitations would they affect your
11   you ask her to do; is that fair?                             11   competency to run First Pocatello Associates?
12      A. She's my daughter, and I'm old enough and wise         12      A. I don't believe so.
13   enough to know that most women don't tell what you tell      13      Q. Okay.
14   them to do.                                                  14      A. But I have a very capable assistant.
15      Q. I didn't say that. I'm married, and I'm                15      Q. All right. Barbara?
16   almost as old as you are. So I understand what that          16      A. Yes.
17   means.                                                       17      Q. And has anybody suggested that you are not
18          You would describe her generally as the chief         18   competent to continue operating First Pocatello
19   operating officer?                                           19   Associates?
20      A. Yes, sir. I'm getting up in years, and she's           20      A. No.
21   taken quite of the burden off.                               21      Q. Given your involvement that you've described
22      Q. Okay. When it comes to major decisions of the          22   in real estate purchases and sales, I'm going to ask you
23   partnership, does she consult with you about those           23   some questions that you'll probably will think are silly
24   decisions?                                                   24   questions to be asked, but I need to make a record. So
25      A. Definitely.                                            25   if you'll indulge me.

                                                        Page 19                                                           Page 21

 1      Q. Would you expect her to make any major                  1           Do you understand the concept of due diligence
 2   decisions with regard to the operation of the                 2   as it relates to the purchase or sale of real estate?
 3   partnership without consulting with you?                      3      A. I believe so, yes.
 4      A. I don't believe she would do that.                      4      Q. How would you describe the process of due
 5      Q. And if she were to sell the property belonging          5   diligence in connection with the real estate purchase
 6   to the partnership, would you expect her to consult with      6   and sale?
 7   you about that?                                               7      A. You would give the prospective buyer a period
 8      A. Yes.                                                    8   of time to research and make himself comfortable with
 9      Q. Likewise, if you were planning to sell this             9   what he was purchasing.
10   property, would you consult with Barbara about that          10      Q. So let me ask you this. In your experience in
11   before you sold it?                                          11   real estate purchases and sales, due diligence usually
12      A. I would make her aware of it, but I would do           12   begins, doesn't it, with the seller making certain
13   what I feel is in the best interest of the family and        13   disclosures to the buyer?
14   myself.                                                      14      A. It's been my experience it usually begins when
15      Q. Okay. And you feel like you could do that              15   the terms of the purchase agreement have been met.
16   even if Barbara expressed some opposition to you doing       16      Q. Okay. And maybe I didn't ask the question
17   that?                                                        17   correctly. But as part of that due diligence process,
18      A. I would be open to opinions. I've been known           18   doesn't the seller make certain disclosures to begin the
19   to be wrong.                                                 19   due diligence process?
20      Q. But when it came right down to it, you have            20           MR. BURNETT: Asked and answered. I object to
21   the authority, you could do it even if there was             21   the form of the question insofar that it's asked and
22   opposition from Barbara?                                     22   answered.
23      A. Yes.                                                   23           But if you have anything to add, Mr. Swift,
24      Q. Or from anyone else?                                   24   you may do so.
25      A. Yes.                                                   25      Q. (BY MR. ATKIN) And Howard will correct me if

Min-U-Script®                                    M & M Court Reporting Service                                     (5) Pages 18 - 21
                                       (208)345-9611(ph) (800)234-9611 (208)-345-8800(fax)
ROUGH
                  Case 4:16-cv-00316-DVB Document 116-2 Filed 11/02/18 Page 5 of 10                                  Earl T. Swift
DRAFT                                                                                                             October 30, 2018
                                                         Page 42                                                         Page 44

 1   making a statement.                                            1          MR. SEBASTIAN: Rad Dye.
 2      Q. There came a point in time where you wanted to           2          THE WITNESS: Rad, R-a-d, Dye.
 3   sell the Gateway West property?                                3      Q. (BY MR. ATKIN) Do you know if he's still in
 4      A. Yes.                                                     4   business?
 5      Q. Is that true?                                            5      A. He's one of the foremost realtors, commercial
 6      A. Yes.                                                     6   realtors in the country.
 7      Q. And were you contacted by Don Zebe, or did Don           7      Q. Okay.
 8   Zebe contact you?                                              8      A. As far as I know, he's still in business. He
 9      A. I contacted Don Zebe --                                  9   worked for Coldwell Banker. It wasn't his business.
10          MR. SEBASTIAN: I'm going to object to the              10      Q. Right. Approximately, how many years ago was
11   form of the question.                                         11   that? You don't remember exactly when it was, but can
12          MR. BURNETT: Hang on.                                  12   you give me a ballpark?
13          MR. SEBASTIAN: Because you asked the question          13      A. Because he was a listing agent for rental, for
14   in two different ways.                                        14   leases and rental.
15      Q. (BY MR. ATKIN) Did Don Zebe contact you about           15      Q. So he was your --
16   your desire to sell the property?                             16      A. 15 years, 15 years prior.
17      A. I don't know. I knew Don Zebe over the years.           17      Q. Okay.
18      Q. Oh, okay.                                               18      A. And then I decided to sell it because of my
19      A. And he had been in and out from time to time.           19   age.
20      Q. So the sale of the Gateway property was not             20      Q. And so for 15 years, this Rad Dye had been
21   the first time that you had met Don Zebe?                     21   working as your listing agent for rentals on the
22      A. No.                                                     22   property?
23      Q. What involvement had you had with Don Zebe              23      A. Yeah.
24   before that?                                                  24      Q. And then did you approach him to list it for
25      A. He had inquired about selling portions of the           25   sale?

                                                         Page 43                                                         Page 45

 1   frontage property, which I told him, I was in no               1      A. I would imagine so.
 2   interest of dividing it up. And I just dismissed his           2      Q. Told him --
 3   ideas over the years. I did not want to take pieces off        3      A. Because already I spoke to him periodically.
 4   the property.                                                  4   So it would be --
 5      Q. So your prior interaction with Don Zebe, he              5      Q. Basically told him --
 6   had approached you trying to sell portions of the              6      A. Basically just said, hey --
 7   property?                                                      7      Q. You were getting to the age where you wanted
 8      A. See if I would sell portions of the property,            8   to sell it, and so you had it listed?
 9   and I said, no.                                                9      A. Uh-huh.
10      Q. And you had no interest in subdividing the              10      Q. Did you tell him that you didn't have any
11   Gateway West property?                                        11   interest in selling just a portion of it, you wanted to
12      A. No, I did not.                                          12   sell the whole thing?
13      Q. And that's what you told Don Zebe?                      13      A. I know he presented me with people that we
14      A. That's right.                                           14   turned down. A record of which, I have somewhere. But
15      Q. You would sell the whole thing, but not a               15   it was two or three other people had the same idea. Oh,
16   portion of it?                                                16   we'll buy it. But let us sell off these pieces, and
17      A. That's right. I've told many people that.               17   then subdivide it, sell it off, and then I'll have some
18      Q. Okay. Had you put the Gateway West property             18   money to give you.
19   up for sale before you met Don Zebe?                          19      Q. I see.
20      A. Yes.                                                    20      A. Well, it doesn't make much sense to do that.
21      Q. And when did you first put it up for sale?              21      Q. So Rad Dye understood that you didn't have any
22      A. I don't remember. It was with Coldwell                  22   interest in selling a portion of it? It was all or
23   Banker, Rad Dye, out of Salt Lake City.                       23   nothing?
24      Q. Red Dye?                                                24      A. That's right.
25      A. Yep.                                                    25      Q. Did he prepare Rad Dye or Coldwell Banker, did

Min-U-Script®                                     M & M Court Reporting Service                                  (11) Pages 42 - 45
                                        (208)345-9611(ph) (800)234-9611 (208)-345-8800(fax)
ROUGH
                  Case 4:16-cv-00316-DVB Document 116-2 Filed 11/02/18 Page 6 of 10                                  Earl T. Swift
DRAFT                                                                                                             October 30, 2018
                                                        Page 58                                                          Page 60

 1      A. Yes.                                                    1   of that addendum, which is page 12 of 24.
 2      Q. Now, let me ask you this. These documents               2          MR. BURNETT: You are on it.
 3   we've just looked at in Exhibit 1, do they constitute         3      Q. (BY MR. ATKIN) And there it says under No. 7,
 4   all of the documents that made up the Real Estate             4   "Items Specifically Excluded in This Sale. The
 5   Purchase and Sale Agreement between your company, First       5   following items are specifically excluded from sale
 6   Pocatello Associates, L.P., and Featherston associates        6   under the agreement." And A you have, "The seller's
 7   or assigns for the purchase and sale of the Gateway West      7   personal residence commonly described as 1499 Partridge
 8   property?                                                     8   Cove, Pocatello, Idaho."
 9           MR. BURNETT: Object to the form. Again, when          9          Is that the home that you are talking about?
10   you refer to the Featherston associates and assigns, and     10      A. Yes.
11   the name is Featherston Holdings or Assigns as shown on      11      Q. That's the only other property --
12   the contract.                                                12      A. I own in Idaho.
13      Q. (BY MR. ATKIN) Let me say it again. Does               13      Q. -- that you owned in Pocatello?
14   what we've looked at in Exhibit 1, constitute all of the     14      A. Yes.
15   contract between First Pocatello Associates, L.P. and        15          MR. BURNETT: The only other real property.
16   Featherston Holdings or Assigns for the purchase and         16      Q. (BY MR. ATKIN) Right, the only other real
17   sale of the Gateway West property?                           17   property. And all of the rest property of the real
18           THE WITNESS: Barbara, is this it? Barbara,           18   property that you owned in Pocatello, you were selling
19   is this all of it?                                           19   to Roger Featherston under this contract; correct?
20           MR. ATKIN: I'll ask you tomorrow. You might          20      A. Yes.
21   help him.                                                    21      Q. Let me back up. The contract included not
22           MS. WISCHERATH: Yes.                                 22   only the sale of the real estate, but also the sale of
23           THE WITNESS: Yes.                                    23   some vehicles related to the operation of the Gateway
24      Q. (BY MR. ATKIN) Now, while we're here, we               24   West property. Do you recall that?
25   talked about this. You mentioned earlier that you had        25      A. Yes.

                                                        Page 59                                                          Page 61

 1   another piece of property that you owned in Pocatello,        1      Q. And so this exclusion No. 7, on page 12 of 24
 2   besides the Gateway West property that you were selling       2   that we just looked at, in Part B, it says, the seller's
 3   to Roger Featherston?                                         3   personal vehicles: a 2009 white Ford F-150 pickup
 4      A. Yes.                                                    4   truck; and a 2014 red Ford F-350 pickup truck; and a
 5      Q. And if you look at Exhibit 2.                           5   2013 red Ford Explorer; and a Gooseneck trailer. You
 6          MR. BURNETT: Let me interrupt. Just so the             6   were excluding those from the sale, because those were
 7   record is clear, when you refer to Exhibit 2, that's a        7   your personal vehicles --
 8   cover page within Exhibit 1. So we may want to do this        8      A. Yes.
 9   somehow by a different reference.                             9      Q. -- rather than related to the operation of
10          MR. ATKIN: Yes.                                       10   Gateway West?
11          MR. BURNETT: Let me suggest this.                     11      A. Yes.
12          MR. ATKIN: Okay. Go ahead.                            12          MR. BURNETT: Let him finish the question
13          MR. BURNETT: At the top of what you've                13   before you answer the question.
14   labeled for this deposition purposes as Exhibit 1, there     14      Q. (BY MR. ATKIN) Did you answer the question?
15   is the federal court docket notation that contains pages     15   You said, "yes"?
16   1 of 24. Do you see that?                                    16          MR. BURNETT: He did. He did.
17          MR. ATKIN: Okay.                                      17      Q. (BY MR. ATKIN) All right. Now, who prepared
18          MR. BURNETT: And the last page of this packet         18   the documents that are Exhibit 1? And let me back up.
19   of documents is 24 of 24. And so maybe for ease of           19   There are some obvious forms that are used here. But
20   reference, we could just refer to the upper right-hand       20   who filled out the form, and put in the specifics
21   corner page number of this packet that constitutes           21   relating to who the purchaser was, who the seller was,
22   Exhibit 1.                                                   22   what the price of the sale was, and what the description
23          MR. ATKIN: Thank you. That's clearer.                 23   of the property was? Who filled out those forms?
24      Q. (BY MR. ATKIN) Let's look at the addendum to           24      A. I believe Rad Dye did.
25   the real estate purchase agreement, and the second page      25      Q. Okay. Or was it Don Zebe at this point?

Min-U-Script®                                    M & M Court Reporting Service                                   (15) Pages 58 - 61
                                       (208)345-9611(ph) (800)234-9611 (208)-345-8800(fax)
ROUGH
                  Case 4:16-cv-00316-DVB Document 116-2 Filed 11/02/18 Page 7 of 10                                  Earl T. Swift
DRAFT                                                                                                             October 30, 2018
                                                        Page 70                                                          Page 72

 1   earnest money required went from 225,000 to 100. It was       1      A. You know, and it's not the --
 2   just a different configuration of how it was to be paid.      2      Q. The 150 acres?
 3      Q. (BY MR. ATKIN) A good clarification. Let's              3      A. Yeah, I would say, because it's the mailing
 4   look at that. Do you see the handwritten notation             4   address, and the entrance, and the office.
 5   starts with No. 5, "Upon conclusion of due diligence          5      Q. So when you read this at the time that you
 6   buyer to deposit $125,000 additional non-refundable           6   signed it, you thought that referred to the Gateway West
 7   earnest money to be credited at closing."                     7   property you were selling in the entirety; right?
 8          So those changes with regard to earnest money          8      A. Uh-huh, yes.
 9   were both made at the same time; is that right?               9      Q. And then it goes on to say, "Legal descriptor
10      A. I believe that they were.                              10   attached as Exhibit A site map." And I wanted you to
11      Q. Okay. So it went from an initial deposit of            11   get a good picture of it.
12   225,000 to a deposit of 100,000, and then another 125        12          MR. ATKIN: This is attached to Exhibit 1 that
13   upon completion of due diligence?                            13   we've looked at. But this is a better copy of it. And
14      A. This was I believe between -- well, I think            14   so I'm going to have her mark this as Exhibit No. 2, if
15   that's what Mr. Featherston asked for.                       15   you would.
16      Q. Okay.                                                  16          (Exhibits 2 and 3 marked.)
17      A. It wasn't something that I asked for. I don't          17      Q. (BY MR. ATKIN) Let me have you look at what's
18   know. I think Mr. Featherston asked for it broken into       18   been marked Exhibit 2. And these are just good color
19   two places.                                                  19   copies of those Exhibit A, that exist in Exhibit No. 1?
20      Q. And so the changes we see on this first page           20          MR. BURNETT: That's this one, and that's that
21   were, you we're going to get an additional two million       21   one.
22   dollars, and Mr. Featherston was going to be able to         22          THE WITNESS: Okay.
23   break the earnest money deposit into two pieces of           23      Q. (BY MR. ATKIN) Let's get that on the record.
24   100,000, and then 125,000 later?                             24   If you look at the first one, Exhibit No. 2, can you
25      A. I don't think it was a condition of it.                25   tell me what that is showing?

                                                        Page 71                                                          Page 73

 1   That's just the way it went.                                  1      A. I don't know what these numbers are. I can't
 2      Q. That's the way it was changed?                          2   read them, but... It would be basically the property by
 3      A. Yeah.                                                   3   the perimeter it would mean more than anything.
 4      Q. And so those two changes, and my question is,           4      Q. And do you know who prepared that exhibit?
 5   did those two changes happen simultaneously, you know?        5      A. No, not me. I never saw one of these.
 6      A. I would think probably.                                 6      Q. Okay. I'll find another witness that knows.
 7      Q. Okay.                                                   7   Now, let me ask you about Exhibit 3. Tell me what that
 8      A. Or the -- no, they probably -- I would say,             8   is, if you know?
 9   because of the way that the changes are initialed, I          9      A. That's an aerial photograph of the property.
10   would say, it was probably done simultaneously.              10      Q. The Gateway West property?
11      Q. Okay. Now, in the contract, if you look at             11      A. The Gateway West.
12   paragraph 1, it says, "Buyer: Featherston Holdings or        12      Q. And you'll notice there are some pencil
13   Assigns (hereinafter called "Buyer") agrees to purchase,     13   drawings that are -- I don't know if they are pencils,
14   and seller, First Pocatello Associates, L.P.                 14   but there is an orange outline. Do you see that?
15   (hereinafter called 'Seller') agrees to sell the             15      A. Yeah, that would match this one here
16   following described real estate hereinafter referred to      16   (indicating).
17   as 'Property' commonly known as 669 Quinn Road."             17      Q. Okay. And is that orange the perimeter of the
18          Let me back up and say. Is that something             18   Gateway West property that was being sold?
19   that Don Zebe put into the contract documentation?           19      A. Yes. Yes.
20      A. I believe so. I didn't. I didn't have                  20      Q. Is the property surrounded by a fence, or is
21   anything to do with it.                                      21   it enclosed somehow?
22      Q. Okay. What does the reference "669 Quinn               22      A. It's all fenced in.
23   Road" mean to you?                                           23      Q. What kind of fence?
24      A. Well, basically that's the property.                   24      A. Chain-link fence.
25      Q. Okay.                                                  25      Q. It goes all the way around the property?

Min-U-Script®                                    M & M Court Reporting Service                                   (18) Pages 70 - 73
                                       (208)345-9611(ph) (800)234-9611 (208)-345-8800(fax)
ROUGH
                  Case 4:16-cv-00316-DVB Document 116-2 Filed 11/02/18 Page 8 of 10                                 Earl T. Swift
DRAFT                                                                                                            October 30, 2018
                                                        Page 74                                                          Page 76

 1      A. Yes.                                                    1   you know, we remember, or we don't. So "I don't
 2      Q. So you can tell where the perimeter is on the           2   remember" is an okay answer.
 3   ground by walking the fence?                                  3          Earl, did there ever come a time when Roger
 4      A. Yes. As a matter of fact, that's how the                4   Featherston missed the deposit of earnest money that
 5   determination when I bought it, they were trying to say       5   resulted in you requesting that he pay more money for
 6   what was included. I said the easiest thing is                6   the purchase of the property?
 7   everything inside the fence.                                  7      A. There was at one time when things were getting
 8      Q. So the fence was there when you bought the              8   really testy.
 9   property?                                                     9      Q. And so my question is, the increase in the
10      A. Yes.                                                   10   purchase price from 19 to 21 million, did that have
11      Q. It's been there for a long time. Okay.                 11   anything to do with not making an earnest money deposit?
12         Now, with respect to the earnest money, if you         12      A. That increase was done initially before it was
13   look at page 11 -- or not 11. Hold on a second. I'm          13   even entered into.
14   getting my bearings here. Go to Addendum No. 3, it's         14      Q. Okay. When you received this offer from Roger
15   page 21 of 24 of Exhibit 1. It says, "Earnest Money"         15   Featherston, his company --
16   paragraph 4. It says, "First deposit of earnest money        16          MR. FEATHERSTON: Featherston Holdings.
17   of $100,000 to be deposited on or before the 26th of         17      Q. (BY MR. ATKIN) -- Featherston Holdings or
18   January, 2016, which shall be the effective date of the      18   Assigns, when you received this offer that we're talking
19   agreement." Do you see that?                                 19   about, did you read the entire document?
20      A. Yes.                                                   20      A. To tell you the God's honest truth, I don't
21      Q. And so I take it from that, that there was no          21   think I did.
22   earnest money deposited before the time of this addendum     22      Q. Okay. Did you have somebody read the document
23   on January 14th of 2016? This document was signed the        23   before you signed it?
24   14th of January, 2016; right?                                24      A. I don't think so. I don't recall, but I don't
25      A. Yes.                                                   25   think so. Again, I've never been quite involved in

                                                        Page 75                                                          Page 77

 1      Q. And so by that date, there had been no earnest          1   anything like this in all my years of experience.
 2   money deposit made?                                           2      Q. Tell me how this transaction was different
 3           MR. BURNETT: If you know.                             3   from the other substantial real estate transactions that
 4           THE WITNESS: I don't know.                            4   you've done in the past?
 5      Q. (BY MR. ATKIN) Okay. This document appears              5      A. The offers were made. They accepted. The
 6   to set a deadline for the deposit of the first $100,000       6   agreement and everything was made. They presented the
 7   to be deposited on or before January 26th, 2016. My           7   money. Closed on the date they were supposed to close.
 8   question is, do you know whether that earnest money got       8   And that was the end of it.
 9   deposited on or before January 26th, 2016?                    9      Q. What things did you experience here that were
10           MR. BURNETT: If you know.                            10   out of the ordinary for you?
11           THE WITNESS: I don't know.                           11      A. The whole thing.
12      Q. (BY MR. ATKIN) Okay. Did you ever have any             12      Q. Okay. Well, there was an offer made?
13   discussions with Roger Featherston about his failure to      13      A. There was an offer made. And it didn't seem
14   deposit earnest money according to the schedule required     14   like anything was lived up to as far as the monetary
15   in the contract?                                             15   part, the deadlines, anything. It wasn't a good kind of
16      A. I believe there are.                                   16   a feeling, the whole thing.
17      Q. Okay. What do you remember about discussions           17      Q. And when did you start to feel that?
18   with him about that?                                         18      A. Well, I kept asking for proof of funds. That
19      A. This whole thing has lingered on so long. I            19   we asked for proof of funds for months, and months, and
20   don't remember.                                              20   months. And according to that agreement, we should have
21      Q. And "I don't remember" is a perfectly                  21   got it within, what; 90 days or something. It's three
22   acceptable answer if that's the truth.                       22   years, and we don't have it yet.
23      A. That's the truth. There is no reason for me            23      Q. Let's talk about that a little bit. Let's go
24   to lie.                                                      24   back to this contract, first. Go to the first page of
25      Q. We all have memories that are more or less,            25   this document page 2 of 24, again, if you would. So I

Min-U-Script®                                    M & M Court Reporting Service                                   (19) Pages 74 - 77
                                       (208)345-9611(ph) (800)234-9611 (208)-345-8800(fax)
ROUGH
                  Case 4:16-cv-00316-DVB Document 116-2 Filed 11/02/18 Page 9 of 10                                 Earl T. Swift
DRAFT                                                                                                            October 30, 2018
                                                       Page 138                                                         Page 140

 1   should be made available?                                     1      Q. Mr. Swift, my name is Mark Sebastian. I am
 2          MR. BURNETT: Counsel, the witness has just             2   the attorney representing Intermountain Real Estate LLC
 3   answered your question in advance because there was on        3   and Mr. Zebe?
 4   September 14th, 2017, a misappropriation of trade             4      A. Right.
 5   secrets allegation made against his company.                  5          MR. SEBASTIAN: And I hopefully this will just
 6          MR. ATKIN: I understand that.                          6   go very quickly I would like to mark this as Exhibit 6.
 7          MR. BURNETT: So defending against that claim           7          (Exhibit 6 marked.)
 8   is an important aspect of reviewing those documents to        8      Q. (BY MR. SEBASTIAN) Do you recognize let me
 9   see if there is any factual basis for any such claim.         9   give you actually a moment to glance over the document?
10       Q. (BY MR. ATKIN) But did you see any reason why         10      A. Okay. (Witness complying.)
11   you would need to review any of those documents?             11          (Off the record.)
12       A. Me?                                                   12          MR. SEBASTIAN: Back on the record.
13       Q. Yes.                                                  13      Q. (BY MR. SEBASTIAN) Mr. Swift?
14       A. No. I've got 30 years of experience and               14      A. Yes, sir.
15   expense, I don't think there is anything I need. And if      15      Q. In looking at Exhibit No. 6, do you recognize
16   it's super wonderful at 84 years old, I don't care if I      16   that document?
17   do another one.                                              17      A. No, I don't to tell you the truth I know
18       Q. Let me broaden the question a little bit. Do          18   basically what it is.
19   you see any reason why your company or your daughter         19      Q. And turning to the second page, there are --
20   Barbara or your company First Pocatello Associates would     20      A. That is my signature.
21   need to review those documents?                              21      Q. That is your signature. Okay. That is all I
22       A. I don't believe so. I believe it would be             22   wanted with regard to that.
23   more for attorneys for our attorney to just to protect       23          MR. SEBASTIAN: I'm going to hand you another
24   us.                                                          24   copy or another document we'll have this marked as
25       Q. Okay. Are you aware that Mr. Featherston's            25   Exhibit 7.

                                                       Page 139                                                         Page 141

 1   lawyers offered to have these documents copied if they        1          (Exhibit 7 marked.)
 2   were labeled attorneys' eyes only and kept for attorneys      2       Q. (BY MR. SEBASTIAN) And if you can let me know
 3   only to look at?                                              3   when you've had a chaps to finish reading through that?
 4      A. I don't remember hearing that.                          4       A. What's that?
 5          MR. BURNETT: Counsel, I'm going to object to           5       Q. If you can let me know when you are finished
 6   the whole line of questioning, because this goes to an        6   reading through it?
 7   issue in the federal court lawsuit. This has nothing,         7       A. (Witness complying.) This is a legal special
 8   whatsoever, to do by the state court action by                8   description, I believe.
 9   Yellowstone Poky against Don Zebe, and the real estate        9          MR. BURNETT: Okay.
10   company. And you are seeking discovery on a matter that      10          THE WITNESS: Okay. Yes, sir.
11   has nothing to do with the case at issue.                    11       Q. (BY MR. SEBASTIAN) Do you recognize the
12          MR. ATKIN: You know, on that one, you might           12   document marked Exhibit 7?
13   be right that. I've disagreed with you all day, but          13       A. No, not particularly, I don't. I know what it
14   that one might just relate to the Featherston.               14   is.
15          THE WITNESS: You might as well get all you            15       Q. What is it?
16   can get; right?                                              16       A. It's a warranty deed. It's a legal
17          MR. ATKIN: I'll move on. Let's take a few             17   description from Pioneer Title if I'm not mistaken.
18   minute break.                                                18       Q. Okay. And turning to the second page of the
19          (Recess.)                                             19   deed, do you recognize whose signature that is?
20          MR. ATKIN: I'm done.                                  20       A. Yes, it's mine.
21          MR. SEBASTIAN: I guess for the record then            21       Q. Now, this deed as I understand the document,
22   you are done with your questions.                            22   this was a deed transferring real certain real property
23          MR. ATKIN: I am.                                      23   from early T Swift corporation to First Pocatello
24                   EXAMINATION                                  24   Associates; is that correct?
25   QUESTIONS BY MR. SEBASTIAN:                                  25       A. Yes, sir.

Min-U-Script®                                    M & M Court Reporting Service                                 (35) Pages 138 - 141
                                       (208)345-9611(ph) (800)234-9611 (208)-345-8800(fax)
ROUGH
                 Case 4:16-cv-00316-DVB Document 116-2 Filed 11/02/18 Page 10 of 10                                  Earl T. Swift
DRAFT                                                                                                             October 30, 2018
                                                       Page 142                                                         Page 144

 1      Q. And again, as I understand the deed, it's               1      Q. In its entirety. Okay. Thank you very much.
 2   referring to an address called 669 West Quinn. And it         2   The and I apologize if this goes over ground that's
 3   says Building No. 2 Pocatello -- or, no, that's your          3   already been covered. At the time that
 4   business address. What I want to ask you is, is this          4   Mr. Featherston's company was kicked out of Building
 5   deed for 669 West Quinn --                                    5   No. 3, my understanding is that Mr. Featherston's
 6      A. Yes.                                                    6   company had documents and other items in Building No. 3
 7      Q. -- the whole property?                                  7   that were boxed up; is that correct?
 8      A. Yes.                                                    8          MR. BURNETT: Objection; form of the question.
 9      Q. And is the same property that --                        9          THE WITNESS: I don't know if it.
10      A. Our picture.                                           10          MR. BURNETT: Mischaracterizes the the earlier
11      Q. -- was described in Exhibit No. 1 on page 2,           11   the testimony but.
12   where it says, 669 Quinn Road?                               12      Q. (BY MR. SEBASTIAN) Okay let me ask. At the
13          MR. BURNETT: Object to the form of the                13   time that Mr. Featherston's companies was kicked out of
14   question; insofar as the description in Exhibit No. 1        14   Building No. 3, his company had documents still in
15   has been held by a federal judge not to constitute an        15   Building No. 3?
16   adequate description of the property under the Idaho         16      A. Yes.
17   Statute of frauds.                                           17      Q. And those documents were boxed up; correct?
18      Q. (BY MR. SEBASTIAN) That's fine. In your                18      A. Yes.
19   mind, is the property that's referenced in the warranty      19      Q. Do you know who boxed up those documents?
20   deed the property that was referenced as 669 Quinn Road      20      A. I believe it was the two girls in our office
21   in the real estate agreement?                                21   and my daughter's supervision.
22          MR. BURNETT: The same objection but you may           22      Q. All right. And then what happened to those
23   answer.                                                      23   boxes there after?
24          THE WITNESS: Yes.                                     24      A. They were put in the vestibule in the front of
25      Q. (BY MR. SEBASTIAN) Okay. And that's the                25   Building 3. It is a locked hallway and locked and

                                                       Page 143                                                         Page 145

 1   property that's been illustrated in an outline form on        1   secured.
 2   Exhibit 3 and No. 2 and 3?                                    2      Q. Okay. Who has keys to access that invest to
 3          MR. BURNETT: The same objection insofar as             3   you Buhl?
 4   those exhibits also have been held by a federal judge         4      A. Oh, myself, my maintenance man and the lady in
 5   not to constitute an adequate description of the              5   the office.
 6   property under Idaho Statute of frauds.                       6      Q. Do you know if anyone accessed any of those
 7          Subject to that objection, you may answer.             7   documents?
 8          THE WITNESS: Yes.                                      8      A. I don't believe -- as far as I know nobody had
 9      Q. (BY MR. SEBASTIAN) Okay. And at least from              9   accessed the hallway or were told to keep it locked and
10   your perspective, was there in regard to the real estate     10   stay away. You know, it's secured.
11   and purchase sale agreement, did you have any question       11      Q. Okay.
12   in your mind that when it referred to the 669 Quinn Road     12      A. So I don't think anybody went in there.
13   it was not the whole of the property that we've just         13      Q. Are those boxes of documents, are they still
14   talked about that was in Exhibit this last Exhibit No. 7     14   in that location, or are they moved?
15   and Exhibits 2 and 3?                                        15      A. No, they had to be moved.
16          MR. BURNETT: The same objection.                      16      Q. And do you know where those are currently?
17          You may answer.                                       17      A. They are, yes, they are in Building 19, a
18          THE WITNESS: I believe it, you know, that             18   section of Building 19 secured in a separate section.
19   covers it. The address covers, but I don't know if the       19      Q. And who has access or keys?
20   address 669, the metes and bounds, but it refers to          20      A. The same.
21   basically that property.                                     21      Q. Okay.
22      Q. (BY MR. SEBASTIAN) Let me rephrase it then             22      A. Just we have -- we have a master key. And
23   slightly. In entering into the purchase and sale             23   that is the maintenance man, myself and the office.
24   agreement your intent was to to sell that property?          24   Other than that, nobody else has master keys.
25      A. In its entirety.                                       25      Q. Okay. And in this new location in Building 19

Min-U-Script®                                    M & M Court Reporting Service                                 (36) Pages 142 - 145
                                       (208)345-9611(ph) (800)234-9611 (208)-345-8800(fax)
